 

 

Exhibit 10.1

ACADIA Pharmaceuticals Inc.

Description of Executive Officer Annual Incentive Cash Compensation Program

The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of ACADIA Pharmaceuticals Inc. (the “Company”) has recommended to the
Board, and the Board has approved, an annual incentive cash compensation program
for the Company’s executive officers. The program provides for an annual
incentive cash compensation target equal to a percentage of each executive’s
base salary.  The initial targets, which may be adjusted by the Board, are as
follows: 70% for the President and Chief Executive Officer, 50% for the
Executive Vice President, Head of Research and Development and the Executive
Vice President, Chief Commercial Officer, and 45% for each of the Company’s
other Executive Vice Presidents.  The Board will set the target percentage for
any new executive officer.

Under the program, after the completion of each fiscal year, the Committee
recommends to the Board for approval for each then-current executive a bonus
that will be equal to an amount from 0 to 150% of the applicable target amount,
which may be pro-rated for any partial year of employment. The Committee will
also recommend to the Board any adjustments to the target bonus for each
executive officer. In making its recommendations, the Committee assesses the
level of achievement of specific criteria by the executive and the Company.
These criteria include regulatory advancement or approvals for the Company’s
product candidates, commercial achievements for any Company products, the
advancement of the Company’s clinical programs, and other criteria the
disclosure of which would reveal confidential business information and plans of
the Company.

 

 